Appeal by the defendant from a judgment of the County Court, Dutchess County (Hayes, J.), rendered November 29, 2010, convicting him of rape in the first degree, upon his plea of guilty, and imposing sentence. The appeal brings up for review the denial, after a hearing, of that branch of the defendant’s omnibus motion which was to suppress his statements to law enforcement officials.
Ordered that the judgment is affirmed.
Contrary to the defendant’s contention, the record supports the County Court’s finding that the defendant was arrested in the public hallway outside of his apartment. In addition, the hearing evidence demonstrates that the defendant voluntarily left his apartment and was not coerced into doing so by the arresting officers. Consequently, the arrest of the defendant was not in violation of Payton v New York (445 US 573 [1980]). Accordingly, the court properly denied that branch of the defendant’s omnibus motion which was to suppress his statements to law enforcement officials as the fruit of an illegal arrest (see People v Cameron, 74 AD3d 1223, 1224 [2010]; People v Morales, 250 AD2d 782, 783 [1998]; see also People v Johnson, 82 AD3d 1624 [2011]).
The sentence imposed was not excessive (see People v Farrar, 52 NY2d 302, 305 [1981]; People v Suitte, 90 AD2d 80, 83-85 [1982]; see also People v Turnbull, 52 AD3d 747 [2008]). Mastro, J.E, Leventhal, Sgroi and Cohen, JJ., concur.